Order entered March 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01045-CV

                           OLUSOLA OKUNFULURE, Appellant

                                               V.

                                 AURELIO ORTIZ, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-11295

                                           ORDER
       The Court has before it appellant’s request for “extension of time to file deficiencies on

brief.” The Court GRANTS appellant’s second request for an extension of time to file his

amended brief and ORDERS appellant to file his amended brief within thirty days of the date of

this order. No further extensions will be granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE